Citation Nr: 18100152
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-32 037
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The claim of entitlement to service connection for a low back disability, to include lumbar spine degenerative disc disease, is remanded for additional development.
INTRODUCTION
The Veteran had honorable active duty service with the United States Army from October 1968 to October 1972, November 2003 to May 2004, and August 2004 to January 2006.  The Veteran is a Vietnam Era and a Gulf War Era Veteran. 
This matter is before the Board of Veterans Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2018.  A transcript of the hearing is associated with the claims file.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

 


REMAND
The Veteran claims entitlement to service connection for a lumbar spine disability, to include lumbar spine degenerative disc disease.  Although the Board sincerely regrets any delay that this may cause, further development is required prior to adjudicating these claims.
The Veteran received a VA examination to determine the etiology of his claimed lumbar spine disability in July 2012.  The examiner found that the Veteran had a diagnosis of lumbar degenerative disc disease since October 2010.  The examiner opined that it was less likely than not that the Veterans degenerative disc disease was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner relied, in part, upon his finding that there were only two visits for back pain noted in the Veterans service treatment records (STRs), in September 1967 and October 1971.  Thus, the examiner opined that this was consistent with an acute back strain.  The examiner further pointed to a lack of complaints of back pain until November 2000, when the Veteran had an x-ray performed revealing degenerative joint pain.  The examiner found that this history was consistent with the Veterans work in construction after military service.
The examiner then stated that the Veteran had two periods of duty after the degenerative disc disease diagnosis with no complaints of back pain during periods of active duty.  The examiner further relied, in part, upon a VA C&P General Medical Examination in May 2006 after active duty to assert that there is no objective evidence that the periods of active duty exacerbated the Veterans pre-existing lumbar degenerative disc disease.  The examiner stated the Veteran does not have the claimed low back strain.
The Board finds this examination inadequate for a number of reasons.  Initially, the examiner was internally inconsistent, in that he asserted the diagnosis of lumbar degenerative disc disease in October 2010, while later finding that the Veteran was diagnosed with degenerative joint disease of the lumbar spine via x-ray in 2000.  Thus, the examiner relied upon an error of fact in reaching his opinion.
Second, the Board finds that the examiner relied upon the absence of records in the STRs. The lack of evidence of treatment during service, in and of itself, is not adequate to find a lack of nexus between the disability and service connection.  Neaves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Additionally, the examiner erred in his finding as to the frequency of the reporting of back pain by the Veteran.  The Veteran reported low back pain five separate times from September 1967 to October 1971.  See STRs, dated September 1967, January 1968, September 1971, and October 1971.
Third, while the VA examiner noted that the Veteran had a pre-existing lumbar spine condition while serving November 2003 to May 2004 and August 2004 to January 2006, the examiner merely stated:  [s]ince returning from deployment in 2006, [V]eteran returned to working in construction and any progression of his back condition is likely due to this work in construction.  Not only does the Board find that this opinion is merely conclusory, it fails to address pre-existing conditions using the proper legal standards.  
The examiner was incorrect as a matter of fact when finding that the Veteran first sought treatment for his back after service in 2000.  In fact, the Veteran reported for treatment for back pain in 1987, 13 years prior to the date the examiner reported that the Veteran first sought treatment after service.
The Board further notes that the Veteran stated in a September 1967 STR that he had a congenital defect in his back prior to service.  While the evidence does not demonstrate that the Veteran was diagnosed with degenerative disc disease at that time, the Board may encompass and consider all disabilities of the affected body part, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The aggravation of this has not been addressed on any VA examination.  While a congenital disability is the type of disability for which service connection may not be established, service connection for a congenital disease may be awarded if it is aggravated during service.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  
The Board notes that the Veteran is service-connected for degenerative joint disease for his knees, bilaterally.  However, there is no nexus opinion as to the presence or absence of any causal link between the Veterans bilateral knee degenerative joint disease and the Veterans existing lumbar spine disability.  A VA examination is required to determine whether causation or aggravation of the lumbar spine disability because of the Veterans service-connected bilateral knee degenerative joint disease exists prior to adjudicating this claim.
Finally, the Board finds that outstanding VA records must be obtained prior to adjudicating this claim.  All outstanding private treatment records concerning the Veterans lumbar spine should be identified and reasonable efforts must be made to obtain these records, with all necessary assistance from the Veteran.  
The matter is REMANDED for the following action:
1. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records and all outstanding private treatment records concerning either pre-existing or current treatment of the lumbar spine, with all necessary assistance from the Veteran.  Special attention should be paid to identifying and obtaining treatment records concerning the nature of any pre-existing back injury prior to the Veterans service in the Armed Forces and any private treatment records for back pain since enlistment.
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
2. After undertaking the development listed above to the extent possible and any additional records are associated with the claims file, obtain an appropriate VA examination for the Veterans lumbar spine from an appropriate medical professional.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  
After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:
a) Identify all diagnoses for the Veterans lumbar spine and provide approximate dates of onset for each disability, if possible.
b) For any of the diagnoses identified, please identify if any of them clearly and unmistakably pre-existed service in the following periods of service:  October 1968 to October 1972, November 2003 to May 2004, and August 2004 to January 2006.
c) Concerning the period of service from October 1968 to October 1972, for each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disabilities were caused by activities or incidents in service, to include the reported back pain in September 1967, January 1968, September 1971, and October 1971.
For each diagnosis identified, provide an opinion as to whether it was at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., permanently increased in severity) by service.
If there was aggravation, was any increase clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.
d) Concerning the period of service from November 2003 to May 2004, for each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disabilities were caused by activities or incidents in service.
For each diagnosis identified, also provide an opinion as to whether it was at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., permanently increased in severity).
If the condition was aggravated by service, was any increase clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.
e) Concerning the period of service from August 2004 to January 2006, for each diagnosis identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disabilities were caused by activities or incidents in service.
For each diagnosis identified, also provide an opinion as to whether it was at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., permanently increased in severity).
If the condition was aggravated by service, was any increase clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.
f) The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current lumbar spine disability is either caused or aggravated by the Veterans service-connected bilateral knee degenerative joint disease.
It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiners attention is invited to the Veterans statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veterans reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
	If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).
	The examiner is reminded that the term as likely as not does not mean within the realm of medical possibility, but rather that the evidence of record is evenly divided that, in the examiners expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel

